OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-5950 Money Market Obligations Trust (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2009 through 6/30/2010 Item 1. Proxy Voting Record. Federated Alabama Municipal Cash Trust Federated Arizona Municipal Cash Trust Federated Automated Cash Management Trust Federated Automated Government Cash Reserves Federated Automated Government Money Trust Federated California Municipal Cash Trust Federated Connecticut Municipal Cash Trust Federated Capital Reserves Fund Federated Government Reserves Fund Federated Master Trust Federated Municipal Trust Federated Short-Term U.S. Government Trust Federated Tax-Free Trust Federated Florida Municipal Cash Trust Federated Georgia Municipal Cash Trust Federated Government Obligations Fund Federated Government Obligations Tax-Managed Fund Federated Liberty U.S. Government Money Market Trust Federated Maryland Municipal Cash Trust Federated Massachusetts Municipal Cash Trust Federated Michigan Municipal Cash Trust Federated Minnesota Municipal Cash Trust Federated Money Market Management Federated Municipal Obligations Fund Federated New Jersey Municipal Cash Trust Federated New York Municipal Cash Trust Federated North Carolina Municipal Cash Trust Federated Ohio Municipal Cash Trust Federated Pennsylvania Municipal Cash Trust Federated Prime Cash Obligations Fund Federated Prime Management Obligations Fund Federated Prime Obligations Fund Federated Prime Value Obligations Fund Tax Free Money Market Fund (formerly, Tax-Free Instruments Trust) Federated Tax-Free Obligations Fund Federated Treasury Obligations Fund Federated Trust for U.S. Treasury Obligations Federated U.S. Treasury Cash Reserves Federated Virginia Municipal Cash Trust There were no matters relating to a portfolio security considered at any shareholder meeting held during the period covered by this report and with respect to which the above-named funds were entitled to vote. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Money Market Obligations Trust By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 26, 2010 * Print the name and title of each signing officer under his or her signature.
